1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    CRYSTAL R. SANCHEZ,                                 No. 2:19-cv-01545-MCE-AC
12                        Plaintiff,
13              v.                                        MEMORANDUM AND ORDER
14    COUNTY OF SACRAMENTO,
      SACRAMENTO COUNTY SHERIFF’S
15    DEPARTMENT, and ALBEE,
16                        Defendants.
17

18          Plaintiff Crystal R. Sanchez (“Plaintiff”) brings this suit against Defendants County

19   of Sacramento (“County”), Sacramento County Sheriff’s Department (“Sheriff’s

20   Department”), and Deputy Albee (collectively, “Defendants”), stating claims based on an

21   allegedly false arrest and impoundment of her vehicle. In response to Plaintiff’s

22   Complaint, Defendants filed an Answer asserting eight affirmative defenses, five of

23   which Plaintiff now moves to strike. ECF Nos. 7–8. For the reasons set forth below,

24   Plaintiff’s Motion to Strike is GRANTED in part and DENIED in part.1

25   ///

26   ///

27
            1
              Because oral argument would not be of material assistance, the Court ordered this matter
28   submitted on the briefs. E.D. Local Rule 230(g).
                                                         1
1                                                  BACKGROUND2
2

3             Plaintiff has been assisting homeless persons who were living on an undeveloped

4    lot located in Sacramento (“the lot”), providing food, arranging transportation, and

5    providing other assistance as required. On May 1, 2019, Plaintiff was assisting

6    homeless persons and received notice from the County that the homeless would have to

7    vacate their encampment. By this time, she had encountered Albee on several

8    occasions. Plaintiff and approximately 50 other individuals were protesting the clearing

9    of homeless persons and the destruction of their belongings. Plaintiff attempted to help

10   the homeless pack up their belongings, but was obstructed by Albee, who told her that

11   she was “close to getting arrested.”

12            On May 17, 2019, Plaintiff attended a meeting to discuss negotiations with the

13   County to permit homeless persons to return to the site where they were evicted. She

14   was then informed that the Sheriff’s Department was arresting people at the lot.

15   Plaintiff went to the lot and attempted to assist the homeless when Albee accused her of

16   driving without a valid California Driver’s License and arrested her. Albee told Plaintiff

17   that her car would be towed although there were several people in the area who stepped

18   forward and offered to take custody of Plaintiff’s vehicle. Albee responded by saying

19   that the vehicle would be impounded so food and equipment would not be spoiled or

20   stolen and that the vehicle would be impounded for 30 days because he was authorized

21   to take such action. Albee subsequently searched the vehicle and everything inside,

22   including Plaintiff’s closed purse. To date, Plaintiff has not been able to raise the funds

23   to have her vehicle released from the tow yard.

24   ///

25   ///

26   ///

27
              2
                  The following recitation of facts is taken, sometimes verbatim, from Plaintiff’s Complaint. ECF
28   No. 1.
                                                              2
1                                                  STANDARD
2

3            An affirmative defense is an “assertion of facts and arguments that, if true, will

4    defeat the plaintiff’s [] claim, even if all the allegations in the complaint are true.” Black’s

5    Law Dictionary (10th ed. 2014). Plaintiff makes her motion under Federal Rule of Civil

6    Procedure 12(f),3 which allows a party to “strike from a pleading an insufficient defense

7    or any redundant, immaterial, impertinent, or scandalous matter.”

8            Plaintiff contends that the heightened pleading standard of Bell Atlantic Corp. v.

9    Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009), applies to

10   affirmative defenses. However, this Court has already held that Kohler v. Flava Enters.,

11   779 F.3d 1016 (9th Cir. 2015) resolves the issue of which pleading standard applies to

12   affirmative defenses: “[T]his Court now applies the ‘fair notice’ standard, and not the

13   heightened pleading standard announced in Twombly and Iqbal, when evaluating

14   motions to strike affirmative defenses.” Edwards v. Cty. of Modoc, No. 2:14-cv-02646-

15   MCE-KJN, 2015 WL 4456180, at *1 (E.D. Cal. July 20, 2015). This is because the Ninth

16   Circuit explained in Kohler that “the ‘fair notice’ required by the pleading standards only

17   requires describing the defense in ‘general terms.’” Kohler, 779 F.3d at 1019 (quoting 5

18   Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1274 (3d ed.

19   1998)). Plaintiff provides no reasons for why this Court’s prior interpretation of Kohler is

20   incorrect, and therefore the Court analyzes Plaintiff’s motion under the “fair notice”

21   standard.

22           “[A] district court should grant leave to amend even if no request to amend the

23   pleading was made, unless it determines that the pleading could not possibly be cured

24   by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000)

25   (internal quotation marks omitted); see also Fed. R. Civ. P. 15(a).

26   ///

27
             3
              All further references to “Rule” or “Rules” are to the Federal Rules of Civil Procedure unless
28   otherwise noted.
                                                           3
1                                                    ANALYSIS4
2

3            A.       Defendants’ Second Affirmative Defense: Cal. Gov’t Code §§ 815 and
                      815.2
4
             In the second affirmative defense, Defendants assert that the acts and omissions
5
     alleged against the County fall under the immunities and defenses in California
6
     Government Code §§ 815 (“§ 815”) and 815.2 (“§ 815.2”) because the County is a public
7
     entity. Defs.’ Answer, ECF No. 7, at 6–7. Plaintiff contends that this defense is factually
8
     insufficient because Plaintiff is forced to guess the grounds for the defense. Mot. Strike,
9
     ECF No. 8, at 5; see Neylon v. Cty. of Inyo, Case No. 1:16-CV-0712 AWI JLT, 2017 WL
10
     3670925, at *10 (E.D. Cal. Aug. 25, 2017). In Neylon, the court held that the qualified
11
     immunity defense was sufficiently pleaded because the defendants expressly identified
12
     the defense and the conduct entitled to immunity and asserted that the conduct did not
13
     violate established law. Id. at *3. While the defendants could have given more facts and
14
     cited more authority in support of their argument, such additional information was not
15
     necessary under the fair notice standard. Id.
16
             Here, Defendants claim that all the acts or omissions alleged throughout the
17
     Complaint specifically fall within the immunities and defenses provided under §§ 815 and
18
     815.2. Whether the acts or omissions actually fall within the parameters of those
19
     statutes is, of course, another question.5 Because the true nature of the defense is
20
     apparent, however, Plaintiff’s Motion to Strike Defendants’ second affirmative defense is
21
     DENIED.
22
     ///
23
     ///
24
     ///
25
             4
               The second, third, fourth and fifth affirmative defenses are applied to Plaintiff’s state law causes
26   of action against the County only. Defs.’ Answer, ECF No. 7, at 6–8. However, the eighth affirmative
     defense is applied to all causes of action and Defendants. Id. at 8.
27
             5
               This question would go to the merits of the case and therefore, the Court does not address it in
28   this Order.
                                                             4
1           B.     Defendants’ Third Affirmative Defense: Cal. Gov’t Code § 820.2
2           In the third affirmative defense, Defendants assert that the County is entitled to

3    discretionary immunity under California Government Code § 820.2 (“§ 820.2”) because

4    the County is a public entity and cannot be liable for the acts of its employees “given

5    that, based on information and belief, [its] employees acted within the discretion vested

6    in him or her.” Defs.’ Answer, ECF No. 7, at 7. Discretionary immunity insulates a public

7    employee from immunity “for injury resulting from his act or omission where the act or

8    omission was the result of the exercise of discretion vested in him, whether or not such

9    discretion be abused.” Cal. Gov’t Code § 820.2. However, “[f]ederal courts are very

10   reluctant to determine disputed or substantial issues of law such as discretionary versus

11   non-discretionary functions on a motion to strike; these questions quite properly are

12   viewed as best determined only after further development.” Kaur v. City of Lodi,

13   No. 2:14-cv-00828-TLN-AC, 2016 WL 627308, at *3 (E.D. Cal. Feb. 17, 2016) (internal

14   citations and brackets omitted). Therefore, Plaintiff’s Motion to Strike the third affirmative

15   defense is DENIED.

16          C.     Defendants’ Fourth Affirmative Defense: Cal. Gov’t Code § 820.4
17          In the fourth affirmative defense, Defendants assert that each act or omission

18   alleged against the County falls within the immunities and defenses in California

19   Government Code § 820.4 (“§ 820.4”) because the County is a public entity and cannot

20   be held liable for the acts of its employees who exercised “due care in the execution and

21   enforcement of the law.” Defs.’ Answer, ECF No. 7, at 7. Section 820.4 does not apply

22   to the state law false imprisonment and false arrest causes of action. See Cal. Gov’t

23   Code § 820.4; C.B. v. Sonora Sch. Dist., 691 F. Supp. 2d 1170, 1186 (E.D. Cal. 2010)

24   (“Public employees are not entitled to immunity in suits for false arrest or false

25   imprisonment. Because the Defendant Officers may not be entitled to immunity, the City

26   of Sonora is not entitled to immunity.”) (internal citations omitted). Furthermore, “when a

27   claim of negligence is alleged against a government employee, § 820.4 merely amounts

28   to a denial that due care was not exercised and thus, is redundant.” Neylon, 2017 WL
                                                    5
1    3670925, at *11. Therefore, this defense is stricken as to the false imprisonment, false
2    arrest, and negligence causes of action. However, as to the remaining state causes of
3    action the Court finds that Defendants provide fair notice of the defense. Therefore,
4    Plaintiff’s Motion to Strike the fourth affirmative defense is GRANTED as to the false
5    imprisonment, false arrest, and negligence causes of action but DENIED as to the
6    remaining state law causes of action.
7           D.     Defendants’ Fifth Affirmative Defense: Cal. Gov’t Code § 820.8
8           In their fifth affirmative defense, Defendants state that each act or omission
9    alleged against the County for violations of state law falls under the immunities and
10   defenses stated in California Government Code § 820.8 (“§ 820.8”) because the County
11   is a public entity and “cannot be held liable for any acts of its employees given that[] an
12   employee cannot be held liable for the acts or omissions of another person.” Defs.’
13   Answer, ECF No. 7, at 7. Section 820.8 states, “Except as otherwise provided by
14   statute, a public employee is not liable for an injury caused by the act or omission of
15   another person.” Cal. Gov’t Code § 820.8 (emphasis added). Thus, § 820.8 does not
16   apply to the County because it is a public entity, not a public employee. M.S. ex rel.
17   Sisco v. Weed Union Elem. Sch. Dist., No. 2:13-cv-01211 JAM-DAD, 2013 WL 6199194,
18   at *4 (E.D. Cal. Nov. 27, 2013) (finding § 815.2 applies to public entities rather than
19   individuals). Accordingly, Plaintiff’s Motion to Strike the fifth affirmative defense is
20   GRANTED.
21          E.     Defendants’ Eighth Affirmative Defense: Doctrine of Unclean Hands
22          In their eighth affirmative defense, Defendants contend that Plaintiff’s own
23   wrongful or unlawful conduct resulted in her arrest, thus her claims are barred under the
24   doctrine of unclean hands. Defs.’ Answer, ECF No. 7, at 8. Plaintiff claims this defense
25   is factually insufficient because it does not specifically state the wrongful or unlawful
26   conduct. Mot. Strike, ECF No. 8, at 8–9. However, Defendants are only required to
27   state the defense in general terms under the fair notice standard. See Kohler 779 F.3d
28   at 1019. “This statement, despite being vague and general, does put Plaintiff on notice
                                                     6
1    of Defendant[s’] intentions to claim an affirmative defense under the doctrine of unclean
2    hands.” Springer v. Fair Isaac Corp., No. 14-CV-02238-TLN-AC, 2015 WL 7188234, at
3    *4 (E.D. Cal. Nov. 16, 2015). Therefore, Plaintiff’s Motion to Strike Defendants’ eighth
4    affirmative defense is DENIED.
5

6                                         CONCLUSION
7

8          Based on the foregoing, Plaintiff’s Motion to Strike five of Defendants’ Affirmative
9    Defenses (ECF No. 8) is GRANTED in part and DENIED in part. Plaintiff’s Motion to
10   Strike Defendants’ second, third, and eighth affirmative defenses is DENIED. Plaintiff’s
11   Motion to Strike Defendants’ fourth affirmative defense is GRANTED with leave to
12   amend as to the false imprisonment, false arrest, and negligence causes of action but
13   DENIED as to the remaining causes of action. Plaintiff’s Motion to Strike Defendants’
14   fifth affirmative defense is GRANTED with leave to amend. Defendants have fourteen
15   (14) days from the date on which this Order is filed to file an amended answer
16   addressing any deficiencies in Defendants’ fourth and fifth affirmative defenses.
17         IT IS SO ORDERED.
18
     Dated: April 6, 2020
19
20

21

22

23

24

25

26

27

28
                                                  7
